894 So. 2d 923 (2005)
STATE of Florida, Petitioner,
v.
Basdeo SHIVA, Respondent.
State of Florida, Petitioner,
v.
Tyrone Rafael Cox, Respondent.
State of Florida, Petitioner,
v.
Adam Carvello, Respondent.
State of Florida, Petitioner,
v.
Michael P. Szymanowski, Respondent.
Nos. SC01-961, SC02-100, SC02-1509, SC04-127.
Supreme Court of Florida.
February 3, 2005.
Charles J. Crist, Jr., Attorney General, Tallahassee, FL, Marrett W. Hanna, Assistant Attorney General, West Palm Beach, FL, for petitioner in No. SC01-961.
Basdeo Shiva, Pro se, Bonifay, FL, for Respondent.
Charles J. Crist, Jr., Attorney General, Tallahassee, FL, Claudine M. LaFrance, Assistant Attorney General, West Palm Beach, FL, for petitioner in No. SC02-100.
Tyrone Rafael Cox, Pro se, Cocoa, FL, for Respondent.
Charles J. Crist, Jr., Jr., Attorney General, Tallahassee, FL, Donna L. Eng and Celia A. Terenzio, Assistant Attorneys General, West Palm Beach, FL, for petitioner in No. SC02-1509.
Adam Carvello, Pro se, White City, FL, for Respondent.
Charles J. Crist, Jr., Attorney, Tallahassee, FL, and Daniel P. Hyndman, Assistant Attorney General, West Palm Beach, FL, for Petitioner in No. SC04-127.
Michael P. Szymanowski, Pro se, Bushnell, FL, for Respondent.
PER CURIAM.
We have for review the decisions in Shiva v. State, 782 So. 2d 501 (Fla. 4th DCA *924 2001), Cox v. State, 805 So. 2d 1042 (Fla. 4th DCA 2002), Carvello v. State, 824 So. 2d 202 (Fla. 4th DCA 2002), and Szymanowski v. State, 870 So. 2d 137 (Fla. 4th DCA 2003), based on certified conflict with various decisions of other district courts of appeal. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const. We accept jurisdiction in each of these cases, consolidate them solely for the purpose of this opinion, summarily quash the decisions of the Fourth District Court of Appeal, and remand for reconsideration in light of our decision in Banks v. State, 887 So. 2d 1191 (Fla. 2004).[1]
WELLS, ANSTEAD, LEWIS, QUINCE, CANTERO, and BELL, JJ., concur.
PARIENTE, C.J., recused.
NOTES
[1]  Respondent Michael P. Szymanowski's Motion to Dismiss and Emergency Motion to Dismiss, filed in this Court on June 9, 2004, and November 1, 2004, respectively, are hereby denied.